An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Chen (77,910) on 6/16/2021.

The application has been amended as follows: 
Please cancelled claims 7 and 18.

Claim 1 has been amended as shown below:
           A method of tracking page state changes, the method comprising: 
receiving, at an input/output (I/O) device communicatively coupled to a host having a physical memory, a command from the host to monitor page state changes in a first page of the physical memory allocated to a process executing on the host; 
modifying, by the I/O device, data stored in a first portion of the first page based on a request;
recording, by the I/O device, the modification to a bitmap by setting a bit in the bitmap that corresponds to a location of the data in the physical memory;
storing, by the I/O device, the bit in a first buffer in a general purpose memory of the host;
completing, by the I/O device subject to receiving an instruction from the host to initiate a migration pass, pending bitmap updates;
swapping, by the host, the first buffer with a second buffer; and


Claim 12 has been amended as shown below:

A system for tracking page state changes, the system comprising: 
a host having a physical memory, a CPU executing a process, and a general purpose memory having a first buffer and a second buffer; and 
an input/output (I/O) device communicatively coupled to the host configured to:
receive a command from the host to monitor page state changes in a first page of the physical memory allocated to the process; 
modify data stored in a first portion of the first page based on a request received;
record the modification to a bitmap by setting a bit in the bitmap that corresponds to a location of the data in the physical memory;
store the bit in a first buffer in a general purpose memory of the host; 
complete, subject to receiving an instruction from the host to initiate a migration pass, pending bitmap updates, 
wherein the host is configured to: 
swap the first buffer with the second buffer;
copy the first portion of the first page indicated by the bitmap in the first buffer to a second portion of a second page of physical memory, wherein the second page of physical memory can be in the physical memory of the host, or in a second physical memory of a second host. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213. The examiner can normally be reached on M-F 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/HUA J SONG/           Primary Examiner, Art Unit 2133